Title: From Thomas Jefferson to William Short, 12 April 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Nice April 12. 1787.

At Marseilles they told me I should encounter the ricefeilds of Piedmont soon after crossing the Alps. Here they tell me there are none nearer than Vercelli and Novarra, which is carrying me almost to Milan. I fear that this circumstance will occasion me a greater delay than I had calculated on. However I am embarked in the project and shall go through with it. Tomorrow I set out on my passage over the Alps, being to pursue it 93 miles to Coni on mules, as the snows are not yet enough melted to admit carriages to pass. I leave mine here therefore, proposing to return by water from Genoa. I think it will be three weeks before I get back to Nice.—I find this climate quite as superb as it has been represented. Hieres is the only place in France which may be compared with it. The climates are equal. In favor of this place are the circumstances of gay and dissipated society, a handsome city, good accomodations and some commerce. In favor of Hieres are environs of delicious and extensive plains, a society more contracted and therefore more capable of esteem, and the neighborhood of Toulon, Marseilles and other places to which excursions may be made. Placing Marseilles in comparison with Hieres, it has extensive society, a good theatre, freedom from military controul, and the most animated commerce. But it’s winter climate far inferior.—I am now in the act of putting my baggage into portable form for my bat-mule; after praying you therefore to let my daughter know I am well and that I shall not be heard of again in three weeks I take my leave of you for that time with assurances of the sincere esteem with which I am Dear Sir your friend & servt.,

Th: Jefferson

